 1
                                                    THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10     IBWAVE SOLUTIONS INC., a                        No. 2:19-cv-00016-BJR
       Canadian corporation,
11                                                     ORDER GRANTING MOTION TO
                             Plaintiff,                STAY PRETRIAL DEADLINES
12
               v.
13
       YONG ZHANG, an individual, and
14     DOES 1–20,
15                           Defendants.
16

17
              This matter comes before the Court on Plaintiff iBwave Solution Inc.’s Ex Parte Motion
18
     to Stay Pretrial Deadlines. The Motion is GRANTED and the Court orders as follows:
19
              1.     The deadlines imposed in the Court’s Minute Order, Dkt. No. 12, are STRICKEN
20
                     and all pretrial deadlines are STAYED pending further Court order.
21
              2.     Plaintiff iBwave Solutions Inc. is DIRECTED to notify the Court after serving
22
     Defendant Yong Zhang with the summons and complaint in this lawsuit.
23
              DATED this 10th day of April, 2019.
24

25
                                                         The Honorable Barbara J. Rothstein
26

     ORDER GRANTING MOTION TO STAY
     PRETRIAL DEADLINES
     (Case No. 2:19-cv-00016-BJR) –1
     143914474.1
                   Case 2:19-cv-00016-BJR Document 13-1 Filed 04/08/19 Page 2 of 2




 1   Presented by:
 2   By: s/Judith B. Jennison
 3   By: s/Zachary E. Davison
     By: s/Heath L. Hyatt
 4       Judith B. Jennison, WSBA No. 36463
         Zachary E. Davison, WSBA No. 47873
 5       Heath L. Hyatt, WSBA No. 54141
         PERKINS COIE LLP
 6       1201 Third Avenue, Suite 4900
         Seattle, WA 98101-3099
 7       Telephone: 206.359.8000
         Facsimile: 206.359.9000
 8       Email: JJennison@perkinscoie.com
         Email: ZDavison@perkinscoie.com
 9       Email: HHyatt@perkinscoie.com
10   By: s/Gene W. Lee
         Gene W. Lee, NY Bar No. 2564284
11       PERKINS COIE LLP
         30 Rockefeller Plaza, 22nd Floor
12       Telephone: 212.261.6825
         Facsimile: 212.977.1649
13       Email: GLee@perkinscoie.com
         Pro Hac Vice
14
          Attorneys for Plaintiff iBwave Solutions, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING MOTION TO STAY
     PRETRIAL DEADLINES
     (Case No. 2:19-cv-00016-BJR) –2
     143914474.1
